Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
Status of the Claims 
Applicants filed claims 1 – 17, 20 – 22, and 25 - 35 with the instant application according to 37 CFR § 1.114, on 10 November 2020.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1 and 25 – 31, cancelled claims 32 – 35, and added new claims 36 - 40.  Consequently, claims 1 – 17, 20 – 22, 25 – 31, and 36 – 40 are available for active consideration.
Elected Invention 
It is the Examiner’s position that new claim 40, added by amendment with the RCE filed on 10 November 2020, is drawn to an invention nonelected with traverse in the Response filed on 8 July 2019, in that claim 40 is directed to an “optically clear stock solution,” rather than to the elected group of claims directed to a method for producing USLS’s.    
Because Applicants have received an Action on the merits for the originally presented See 37 CFR § 1.142(b) and MPEP § 821.03.
Claim Objections 
Claim 1 recites a limitation directed to a dilution ratio applied in the method of the present invention.  The Examiner notes that the ratio is expressed as “about I:5 to about I:200.”  It is presumed that the “1” in each of the ratios recited in the limitation was inadvertently written as a capitol “i” and not as the numeral “1”.  Appropriate correction is required. .


REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 10 July 2020 are hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 13, 15 – 17, 20 – 22, 27 – 29, and 36 - 39 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2001/0006643 A1 to Hope, M., claiming priority to 18 January 1998 (“Hope ‘643”), in view of US 2007/0154539 A1 to Fountain, M., claiming priority to 30 December 2005, and published 5 July 2007 (“Fountain ‘539”).
The Invention As Claimed
	Applicant claims a method comprising diluting a solution with water at a dilution ratio of about 1:5 to about 1:200 to produce at least one ultra-small lipid structure (USLS), wherein the solution comprises a hydro-organic solvent mixture containing about 0.1% to about 20% vol water and about 80% to about 99.9% vol of one or more water-miscible organic solvents, about 50 mg/mL to about 250 mg/mL of one or more lipid compounds, and one or more passenger compounds sequestered in the USLS, wherein the USLS product of the method contains a population of from 1% to 2% particles having diameter of from 1 nm to 5 nm, as measured using a dynamic light scattering (DLS) analyzer, wherein the at least one ultra-small lipid structure has a closed lipid structure comprising at least one of the passenger compounds sequestered therein, wherein the solution further comprises one or more sugars, the method comprising the further step of dehydrating the ultra-small lipid structure, and subsequently rehydrating the ultra-small lipid structure, wherein the hydro-organic solvent mixture contains about 10% vol water, wherein at least one of the water-miscible organic solvents is ethanol, wherein the solution comprises about 20 mg/mL lipid compound, wherein at least one of the lipid compounds is derived from plant sources, wherein at least one of the lipid compounds comprises a soy phospholipid, wherein the passenger compounds comprises a medicament, or a nutritional substance, wherein the dilution ratio is about 1:10 to about 1:100, wherein the method has a rate of sequestration of the passenger compounds of at least 80%, wherein the at least one ultra-small lipid structure has an average diameter of 100 nm or less, wherein the at least one ultra-small lipid structure is taste-masking, wherein the at least one ultra-small lipid structure is shelf stable, wherein the at least one ultra-small lipid structure is used in a medicinal product, wherein the USLS’s alter the absorption or biodistribution of the passenger compounds, wherein the medicinal product alters absorption and biodistribution of the one or more passenger compound compared to products carrying the same passenger compounds, but lacking the at least one ultra-small lipid structure, and wherein the medicinal product is formulated for oral, transmucosal or intranasal administration.
	Applicant also claims a method of making ultra-small lipid structures (USLS) comprising the single step of diluting an optically clear stock solution with water at a dilution ratio of about 1:5 to about 1:200, the solution containing a hydro-organic solvent mixture containing about 0.1% to about 20% (v/v) water and about 80% to about 99.9% (v/v) of one or more water-miscible organic solvents, about 50 mg/mL to about 250 mg/mL of one or more lipid compounds, and one or more passenger compounds, wherein the term "ultra-small lipid structures (USLS)" refers to lipid vesicles having a bilayer or non-bilayer lipid surrounding structure and an aqueous or semi-aqueous core, and having an average diameter of 100 nm or less as measured using a dynamic light scattering (DLS) analyzer, and wherein the USLS product obtained contains a population of from 1% to 2% particles having diameter of from 1 nm to 5 nm as measured using a dynamic light scattering (DLS) analyzer, wherein the one or more lipid compounds are mixed phospholipids derived from plant sources containing linolenic acid and linoleic acid as the acyl chains of the phospholipids; wherein the one or more lipid compounds comprise soy phospholipids, wherein the one or more passenger compounds are hydrophilic, lipophilic, amphipathic or a combination of one or more of hydrophilic, lipophilic, or amphipathic compounds, or wherein the passenger compounds comprise a medicament; or wherein the passenger compounds comprise a nutritional substance, or wherein the passenger compounds comprise a food component; or wherein the dilution ratio is about 1:10 to about 1:100, or wherein the method has a rate of sequestration of the passenger compounds of at least 80%, or6AMENDMENT UNDER 37 C.F.R. §1.114 U.S. APPLICATION NO. 15/565,833 wherein the optically clear stock solution is produced by mixing together each component of the solution added in its entirety, wherein the optically clear stock solution comprises a hydro-organic solvent mixture containing about 0.1% to about 20% water (v/v) and about 80% to about 99.9% of one or more water-miscible organic solvents (v/v), about 50 mg/mL to about 250 mg/mL of one or more lipid compounds, and one or more passenger compound, wherein the optically clear stock solution is produced by mixing together each component of the solution added in its entirety, and wherein dilution of the stock solution with water at a ratio of about 1:5 to about 1:200 produces the USLS, and wherein the term "ultra-small lipid structures (USLS)" refers to lipid vesicles having a bilayer or non-bilayer lipid surrounding structure and an aqueous or semi aqueous core, and having an average diameter of 100 nm or less as measured using a dynamic light scattering (DLS) analyzer, and wherein the USLS product contains a population of from 1% to 2% particles having diameter of from 1 nm to 5 nm as measured using a dynamic light scattering (DLS) analyzer, wherein the one or more lipid compounds are mixed phospholipids derived from plant sources containing linolenic acid and linoleic acid as the acyl chains of the phospholipids, wherein the one or more lipid compounds comprise soy phospholipids, wherein the one or more passenger compounds are hydrophilic, lipophilic, amphipathic or a combination of one or more of hydrophilic, lipophilic, or amphipathic compounds, or wherein the passenger compounds comprise a medicament, or wherein the passenger compounds comprise a nutritional substance, or wherein the passenger compounds comprise a food component; or wherein the dilution ratio is about 1:10 to about 1:100; or wherein the method has a rate of sequestration of the passenger compounds of at least 80%; or wherein the optically clear stock solution is produced by mixing together each component of the solution in its entirety.
In addition, Applicants claims a method comprising diluting a solution with water at a dilution ratio of about 1:5 to 1:200 to produce ultra-small lipid structures, wherein the solution comprises a hydro-organic solvent mixture containing about 0.1% to about 20% (v/v) water and about 80% to about 99.9% (v/v) of one or more water-miscible organic solvents, about 50 mg/mL to about 250 mg/mL of one or more lipid compounds, wherein prior to diluting the solution, none of the one or more lipid compounds in the solution have a closed lipid structure, and one or more passenger compounds, wherein at least one ultra-small lipid structure has a closed lipid structure comprising at least one of the one or more passenger compounds sequestered therein, and wherein the term "ultra-small lipid structures (USLS)" refers to lipid vesicles having a bilayer or non-bilayer lipid surrounding structure and an aqueous or semi-aqueous core, and having an average diameter of 100 nm or less as measured using a dynamic light scattering (DLS) analyzer.  
The Teachings of the Cited Art 
	Hope ‘643 discloses methods of loading preformed liposomes with solutes by transmembrane permeation induced by alcohols without causing vesicular collapse (see Abstract; see also ¶[0023]), wherein the liposome loading efficiency can be increased by a dehydration-rehydration method in which preformed liposomes are dehydrated in the presence of solute and subsequently reconstituted (see ¶[0005]), wherein the method comprises the steps of combining an aqueous solution having liposomes dispersed therein with the solute and an organic solvent which increases the membrane permeability of the liposomes to the solute, and diluting the concentration of the organic solvent, thereby decreasing the membrane permeability of the liposome to the solute and trapping the solute in the liposome to provide a liposome loaded with solute  (see ¶¶[0024] – [0025]), wherein, preferably, the organic solvent is an alcohol, such as ethanol, and the liposome is made from a phospholipid (see ¶[0030]; see also ¶[0052]), wherein the alcohol temporarily enhances the permeability of the vesicles, without substantially altering or changing their size, so that solutes added to the extra-liposomal space equilibrate with the internal encapsulated space, and subsequent dilution returns the permeability barrier to its normal level, thus permanently trapping solute at a concentration equivalent to the total solute concentration before dilution (see ¶[0046]), wherein the loading procedure is independent of the method used to prepare the unloaded liposomal preparation (see ¶[0047]), wherein the liposomes may be formed from a variety of vesicle-forming lipids, such as liposomes that can be prepared from carboxylic acid diesters of aliphatic triols and higher polyols such as glycerol, sorbitol, mannitol and the like, with glycerol being preferred, in which the ester moieties are derived preferably from ethylenically unsaturated aliphatic monocarboxylic acids (long chain fatty acids) having at least 14 to about 30 carbon atoms such as linolenic and linoleic acids (see ¶[0048]), wherein the phospholipids include soy phosphatidylcholine (see ¶[0049]), wherein the liposomes are about from 50 nm to 500 nm in diameter or, more preferably, about 100 nm (see ¶[0051]), wherein the order in which the liposome, solute and organic solvent mixture is generated from its constituent parts is not critical to the practice of the method (see ¶[0055]), wherein the quantity of organic solvent used is such that the liposomal membrane is rendered permeable to the solute without permanently or irreparably disrupting or destroying the liposome, (see ¶[0057]), wherein solutes added to a suspension of vesicles in ethanol will rapidly cross the membrane and equilibrate with the internal aqueous space, (see ¶[0059]), wherein dilution can be accomplished by direct addition of additional aqueous media (see ¶[0060]), and wherein variety of solutes can be induced to cross the liposomal membrane by transmembrane permeation and loaded into liposomes using the solvent loading method, the solutes including drugs, diagnostics, hormones, carbohydrates, oligo- and polysaccharides, vitamins, steroids, pesticides, plant nutrients or growth factors, proteins, antibodies, enzymes, chromophores, fluorophores, enzyme inhibitors and activators, cosmetics and the like (see ¶[0062]).  The reference does not disclose a method for making USLS’s wherein the method produces USLS’s with particle sizes of from 1 to 5 nm at a frequency from 1 to 2% of the total population, or a hydro-organic solvent mixture comprising 80 to 99.9% ethanol.  The teachings of Fountain ‘539 remedy those deficiencies.
	Fountain ‘539 discloses nanolipidic particles having average mean diameters of 1 nm to 20 nm that can be loaded with a desired passenger molecule, the particles having application in the cosmetics, pharmaceutical, and food and beverage industries (see Abstract), wherein methods for creating the particles can produce specific subpopulations, such as one comprising particles that range in size from about 1 to about 4 nm (see ¶[0008]), wherein the particles are prepared from a precursor solution comprising phospholipids, such as phosphatidylcholine, phosphatidylethanolamine, phosphatidic acid, and phosphatidylinositol, and a non-aqueous solvent, such as ethanol (see ¶[0009]), wherein the particles are prepared by adding water and an additional volume of ethanol to the precursor solution in amounts sufficient to result in a monophasic, optically clear solution (see ¶[0010]), wherein various populations of lipid assemblies may be made for various applications, with populations ranging from about 40-60 nm, or  about 60-80 nm, or about 80-110 nm, or about 110-140 nm, or about 150-200 nm, wherein the dilution is performed either before or after addition of the passenger molecules, the sizes determined by laser light scattering (see ¶[0015]), wherein the passenger molecules can be either lipophilic, amphipathic, or water soluble (see ¶[0016]), wherein the more non-aqueous solvent that is used to dilute the particles, the smaller the particle assembly populations (see ¶[0019]; see also Tables 1, 2), wherein the efficiency of loading passenger compounds into the vesicles is increased through the use of specific subpopulations of lipid particles with targeted size ranges (see ¶[0022]), wherein the lipid particles may also be used in the food and beverage industry to, among other applications, mask the taste of the passenger molecule if it is desired that tasting of such be bypassed upon ingestion (see ¶[0029]; see also Ex. 7), or wherein the substances in the lipid particles are intended to be tasted, such as in adding a flavor like peppermint to a chocolate drink (see ¶[0030]), and wherein, in specific embodiments, a volume of 10 mL of ethanol is added to 1 mL of the precursor solution (see ¶[0035], TABLE 1; see also Ex. 2, TABLE 2).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to practice methods of preparing preformed liposomes by transmembrane permeation induced by alcohols, wherein the liposomes are loaded with passenger compounds in order to serve as carriers for a variety of materials such as drugs, cosmetics, diagnostic reagents, biological materials such as proteins, hormones, antibodies, nucleic acids and polypeptides, and the like, wherein them liposome loading efficiency can be increased by a dehydration-rehydration method in which preformed liposomes are dehydrated in the presence of solute and subsequently reconstituted, wherein the method specifically comprises the steps of combining an aqueous solution having liposomes dispersed therein with the solute and an organic, water-miscible solvent that increases the membrane permeability of the liposomes to the solute, and diluting the concentration of the solvent, wherein the liposome is made from a phospholipid, and subsequent dilution returns the permeability barrier to its normal level, thus permanently trapping solute at a concentration equivalent to the total solute concentration before dilution, wherein the liposomes are formed from carboxylic acid diesters of aliphatic triols and higher polyols such as glycerol, sorbitol, mannitol and the like, in which the ester moieties are derived from ethylenically unsaturated aliphatic monocarboxylic acids (long chain fatty acids) having at least 14 to about 30 carbon atoms, such as linolenic and linoleic acids, wherein the phospholipids include soy phosphatidylcholine, wherein the liposomes are about from 50 nm to 500 nm in diameter, wherein dilution can be accomplished by direct addition of additional aqueous media, as taught by Hope ‘643, wherein the liposome particles comprise a specific subpopulation with particles sizes in the range of 1 to 5 nm, wherein methods for creating the particles can produce specific subpopulations, such as one comprising particles that range in size from about 1 to about 4 nm, wherein the particles are prepared from a precursor solution comprising phospholipids, wherein the particles are prepared by adding water and an additional volume of ethanol to the precursor solution in amounts sufficient to result in a monophasic, optically clear solution, wherein various subpopulations of lipid particles are made for various applications, with populations ranging from about 40-60 nm, or  about 60-80 nm, or about 80-110 nm, or about 110-140 nm, or about 150-200 nm, the sizes determined by laser light scattering, wherein the passenger molecules can be either lipophilic, amphipathic, or water soluble, wherein the more non-aqueous solvent that is used to dilute the particles, the smaller the particle assembly populations, wherein the lipid particles may also be used in the food and beverage industry to, among other applications, mask the taste of the passenger molecule if it is desired that tasting of such be bypassed upon ingestion (see ¶[0029]; see also Ex. 7), or wherein the substances in the lipid particles are intended to be tasted, such as in adding a flavor like peppermint to a chocolate drink (see ¶[0030]), and wherein, in specific embodiments, a volume of 10 mL of ethanol is added to 1 mL of the precursor solution (see ¶[0035], TABLE 1; see also Ex. 2, TABLE 2), as taught by Fountain ‘539.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Fountain ‘539 to the effect that control over the preparation process to yield specific sub-populations of particles with different diameters is advantageous in use of the particles in clinical applications, and further provides increased efficiency in the loading of carrier molecules into the vesicles (see ¶[0022]).
	With respect to the limitation now recited in claim 1, the limitation directed to the particles produced by the method of the invention comprising a population, present at 1 – 2% of the total population, of particles with diameters of from 1 to 5 nm, the Examiner notes that Fountain ‘539 does not specifically disclose a particle size distribution expressly reading on the limitation.  However, the Examiner notes that Fountain ‘539 discloses that it is possible to optimize process parameters to control the sub-populations within the total population of particles.  It is, therefore, the Examiner’s position that controlling the process of preparation of the particles to achieve a sub-population at a size distribution reading on the limitation in question (1 – 2%) would amount to nothing more than optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
With respect to claims 1 and 8, which claims recite quantitative limitations, the Examiner notes that the references do not expressly disclose quantities expressed in a manner that is exactly congruent with the claimed quantities or ranges.  However, it is the Examiner’s position that the cited art teaches a range of quantities/loadings that significantly overlap with the recited loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to the limitations recited in claim 22, which limitation is directed to properties of the resulting ultra-small lipid structures, the Examiner notes that the teachings of the cited references do not expressly address the property of shelf stability (claim 22).  However, it is the Examiner’s position that given the substantial identity between the disclosed and claimed structures (same lipids, same solvent, same dilution fluid), and the methods of their preparation, the structures of the prior art would necessarily display the characteristics of taste-masking and shelf stability, as claimed, thus rendering these claims obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 13, 15 – 17, 20 – 22, 27 – 29, and 36 - 39 would have been obvious within the meaning of 35 USC § 103.
Claims 14, 25, and 26 are rejected pursuant to 35 U.S.C. § 103, as obvious over Hope ‘643, in view of Fountain ‘569, as applied in the above rejection of claims 1 – 13, 15 – 17, 20 – 22, 27 – 29, and 36 – 39, and further in view of US 2008/0020124 A1 to Kawashima, H., et al., claiming priority to 1 March 2004 (“Kawashima ‘124”) and US 5,776,536 to Tremblay, P. and R. Mathur, filed 23 December 1996 (“Tremblay ‘536”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicant claims a method of making ultra-small lipid structures (USLS’s), wherein the passenger compounds comprise a food component, or are used in a food product, wherein the food product is chocolate.  
The teachings of the Cited Art 
	The disclosures of Hope ‘643 and Fountain ‘569 are relied upon as in the above rejection of claims 1 – 13, 15 – 17, 20 – 22, 27 – 29, and 36 - 39.  The references do not disclose a method for making USLS’s wherein the passenger compound comprises a food component, or where the USLS’s are used in a food product, or wherein that food product is chocolate.  The teachings of Kawashima ‘124 and Tremblay ‘536 remedy that deficiency.
	Kawashima ‘124 discloses methods for producing phospholipids that contain long-chain polyunsaturated fatty acids (see Abstract), wherein the phospholipids are used in lipid compositions that may be used as a nutritional composition, and may be processed into a capsule or tablet (see ¶[0048]), wherein the lipid composition may be used in food, such that the food may include an oil-in-water dispersion liquid in the form of a liposome formed by the phospholipids (see ¶[0049]), and wherein the food includes functional foods used for specific purposes, such as health foods or nutriments, including various supplements, and specified health foods (see ¶[0143]).
	Tremblay ‘536 discloses a reduced fat chocolate preparation comprising lipid vesicles (see Abstract), wherein the lipid vesicles replace a significant percentage of the short-chain fats and saturated fats typically added to regular chocolate in the form of cocoa butter and/or whole milk
Solids, using longer chain, less saturated fats (see Col. 1, ll. 61 – 64), wherein the lipid vesicles, that make up anywhere from about 50 - 90% wgt of the chocolate preparation, comprise a lipid phase and an aqueous phase (see Col. 2, ll. 4 – 6), wherein the components of the lipid phase include at least one fat (e.g., a  triglyceride or a diglyceride), and at least one non-phospholipid surfactant, and can further contain one or more phospholipids and/or glycolipids (see Col. 2, ll. 10 – 14), wherein suitable phospholipids, such as phospholipids from soybean lecithins, and glycolipids for use in the lipid phase include phosphatidylethanolamines (see Col. 2, ll. 53 – 59), wherein, to form lipid vesicles for use in the chocolate preparation, the lipid phase and the aqueous phase are blended together (see Col. 3, ll. 30 – 32), wherein the defatted chocolate is in the form of a dispersion (e.g., chocolate powder dispersed in water), which is then mixed with the lipid vesicles (see Col. 4, ll. 2 – 5), wherein the reduced fat chocolate can further contain one or more flavor or color additives, which additives include a variety of art-recognized compounds, such as edible oils, extracts and artificial flavors and colors, such as extracts of vanilla, coffee, or mint, that do not add significant fat to the preparation can be added to flavor the chocolate preparation (see Col. 4, ll. 11 – 16), and wherein, when the flavorings and/or colorings are not heat sensitive, then they can be incorporated directly into the lipid vesicles as part of the aqueous phase if water-soluble, or as part of the lipid phase if water-insoluble (see Col. 4, ll. 19 – 23).


Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to practice methods of loading preformed liposomes by transmembrane permeation induced by alcohols, as taught by Hope ‘643 and Fountain ‘569, wherein the components loaded into the liposomes are food components, as taught by Kawashima ‘194, and wherein the food product is chocolate, as taught by Tremblay ‘536.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of  Kawashima ‘194 to the effect that ease of handling of such food-based compositions is improved through use of a liposome structure formed from phospholipids comprising polyunsaturated fatty acids (see ¶[0143]), and by the teachings of Tremblay ‘536 to the effect that incorporation of lipid vesicles can reduce the total fat content of a chocolate food product, and cab further be used to add flavorings or colorings to the chocolate in the form of passenger compounds in the vesicles (see above).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 14, 25, and 26 would have been obvious within the meaning of 35 USC § 103.
Claims 30 and 31 are rejected pursuant to 35 U.S.C. § 103 as obvious over Hope ‘643, in view of Fountain ‘569, as applied in the above rejection of 1 – 13, 15 – 17, 20 – 22, 27 – 29, and 36 – 39, and further in view of US 2015/0087582 A1 to LoVetri, K., et al., claiming priority to 31 October 2011 (“LoVetri ‘582”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicant claims a method of making ultra-small lipid structures (USLS’s), wherein the passenger compounds comprise a food component or are used in an oral care product, such as a mouth rinse, a gel, a chewing gum, or a dissolvable strip.  
The teachings of the Cited Art 
	The disclosures of Hope ‘643 and Fountain ‘569 are relied upon as in the above rejection of claims 1 – 13, 15 – 17, 20 – 22, 27 – 29, and 36 - 39.  The references do not disclose a method for making USLS’s wherein the USLS’s are used in an oral care product, such as a mouth rinse, a gel, a chewing gum, or a dissolvable strip.  The teachings of LoVetri ‘582 remedy that deficiency.
	LoVetri ‘582 discloses compositions for the prevention and treatment of oral cavity diseases through anti-infective properties, wherein the compositions can be in the form of a wash, a rinse, a gel, or spray, wherein the compositions are used in a liposomal or nanoparticle delivery systems, wherein active ingredients in the compositions can be iron-sequestering glycoproteins or chelating agents (see Abstract), wherein, in an exemplified embodiment, a mixture of cholesterol, stearylamine and phosphatidylcholine is used to encapsulate an aqueous solution of ovotransferrin and NaEDTA (see Ex. 8, ¶[0109]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to practice methods of loading preformed liposomes by transmembrane permeation induced by alcohols, as taught by Hope ‘643 and Fountain ‘569, wherein the liposomes are loaded with an active ingredient and used in oral care products such as a mouth wash, a rinse, or a gel, as taught by LoVetri ‘582.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the orally effective agents that may be loaded into such liposomal structures and delivered to the oral cavity in conventional forms.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 30 and 31 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 9 – 11, 14, 15, and 36 - 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 12, 14, and 16 of U.S. Patent No. 9,635,876 (“the ‘876 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘876 patent are directed to a method for making nanolipidic particle (NLP) carriers having ethanol passenger loaded within said nanolipidic particles, comprising the steps of: (a) providing a precursor stock, said precursor stock prepared by solubilizing phospholipids in a first quantity of ethanol solvent, adding a quantity of water to form a turbid suspension then adding a second quantity of ethanol solvent to produce an optically-clear shelf-stable precursor stock; (b) diluting said precursor stock with a third quantity of ethanol solvent which results in a solvent-diluted precursor stock having one or more unloaded nanolipidic particles (NLP); (c) dissolving an ethanol-containing substance that is an alcoholic product suitable for human consumption into an aqueous solvent to produce an aqueous-ethanol monophase passenger solution; and (d) mixing said solvent-diluted precursor stock having one or more unloaded nanolipidic particles (NLP) formed in step (b) with said aqueous-ethanol monophase passenger solution produced in step (c) to form a combined NLP stock, wherein said one or more unloaded nanolipidic particles (NLP) in said combined NLP stock becomes loaded with the ethanol-containing substance from said aqueous-ethanol monophase passenger solution as a passenger yielding one or more ethanol-loaded nanolipidic particle carriers, and said one or more ethanol-loaded nanolipidic carriers vary in size as it becomes loaded with said aqueous-ethanol monophase passenger solution, wherein said diluting of said precursor stock with said ethanol solvent in step (b) is at a ratio ranging from about 1 part precursor stock to about 20 parts ethanol solvent (volume/volume) [precursor:solvent = 5:95%], to a ratio ranging from about 1 part precursor stock to about 0.3 parts ethanol [precursor: solvent = 3:1] (volume/volume), wherein the method further comprises combining ethanol-loaded nanolipidic particle carriers with ingredients suitable for consumption in a food product, wherein diluting of the precursor stock with ethanol solvent in step (b) is at a ratio of about 1 part precursor stock to about 10 parts ethanol solvent (volume/volume) to about 1 part precursor stock to about 0.5 parts ethanol solvent (volume/volume), wherein the precursor stock comprises phospholipids selected from the group consisting of phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidic acid (PA), phosphatidylinositol (PI), and mixtures thereof, and wherein said aqueous solvent further comprises an additional water-soluble molecule.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103 based upon the commonly assigned case as a reference under 35 U.S.C. §§ 102(f) or (g), or 35 U.S.C. § 102(e) for applications pending on or after December 10, 2004.
Response to Applicants’ Arguments 
	The Examiner has considered the arguments submitted by Applicant in the Response submitted 10 November 2020, but finds them unpersuasive, to the extent relevant in light of the new grounds of rejection set forth above given that a major thrust of those arguments is based on alleged shortcomings of a secondary reference, Ali ‘167.  Further, the arguments cannot take into consideration the effect on the new grounds of rejection that rely on the teachings of a reference, Fountain ‘356, that has not been cited previously.   
More specifically, Applicant’s arguments are primarily based on an assertion that the cited references do not meet the newly added limitation recited in claim 1 directed to a population of particles with diameters from 1 to 5 nm.  However, the above rejection cites to the specific teachings of Fountain ‘569 for its teachings directed to preparing lipid nanoparticles comprising a sub-population of particles with diameters in the range of 1 to 4 nm, thus meeting the limitation in question.
Applicant further argues that the teachings of the additional references were not cited to overcome the shortcomings of the combination of Hope ‘643 and Ali ‘167 and are, therefore, ineffective.  However, as pointed out above, the current rejection does not rely on this combination of references to reach the claims at issue.  
	With respect to the obviousness-type double patenting rejection, Applicant has requested that these rejections be held in abeyance “until the rejected claims are confirmed to be in final, allowable form.”  A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicant has taken no action regarding these rejections at this time.
	Consequently, based on the discussion above, Applicant’s arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
12.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619